 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALLEN GARRETT,                            No. 2:16-cv-1336 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed November 26, 2019, the undersigned partially granted plaintiff’s

19   motion to compel and ordered defendants to provide supplemental responses to Requests for

20   Production 1 and 2. ECF No. 103 at 15. The court also vacated defendants’ motion for summary

21   judgment pending completion of the ordered discovery. Id. at 16.

22          In the event defendants’ supplemental response to Request for Production 2 included the

23   name of a custodian of record, defendants were to notify the court so that plaintiff could be

24   allowed time to request service of a subpoena duces tecum on the custodian of record. Id. Since

25   no such notification has been made, discovery is now complete and a deadline will be set for

26   defendants to resubmit their motion for summary judgment.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the service of this
 2   order, defendants may re-file and re-serve their motion for summary judgment.
 3   DATED: December 30, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
